 

Exhibit 10.3

 

AMENDED AND RESTATED AIRCRAFT LEASE

 

THIS AMENDED AND RESTATED AIRCRAFT LEASE (this “Lease” or “this “Agreement”) is
made and entered into as of the 14th day of November, 2013, by and between SDD
Holdings, Inc. a Georgia corporation (“Lessor”), and Innotrac Corporation, a
Georgia corporation (“Lessee”). This Lease shall be effective upon the Closing
(as such term is defined in the Merger Agreement).

 

WHEREAS, Lessee and Lessor are parties to that certain Aircraft Lease Agreement
dated November 30, 2012 (the “Original Lease”), which provided for the lease of
that certain Pilatus aircraft, aircraft serial number388 registration number
N388PC, together with one (1) engine, model number PT6A-678, serial number
PCE-PRO249, and all propellers, radar, equipment, electronics equipment and
attachments (collectively, the “Aircraft”) by Lessor to Lessee.

 

WHEREAS, simultaneous with the execution and delivery of this Agreement, the
Company, Blue Eagle Holdings, L.P. (“Parent”) and Blue Eagle Acquisition Sub,
Inc. (“Purchaser”) are entering into that certain Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”).

 

WHEREAS, as a condition and inducement to Parent and Purchaser entering into and
incurring their respective obligations under the Merger Agreement, Lessor and
the Company have agreed to amend and restate the Original Lease on the terms set
forth herein.

 

WHEREAS, a committee of independent directors of the board of directors of the
Company has approved this Lease as an “employment compensation, severance or
other employee benefit arrangement” pursuant to Rule 14d-10(d)(2) promulgated
under the Securities Exchange Act of 1934.

 

NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, the parties hereto agree as follows:

 

1.            TERM; TERMINATION:

 

(a)          The term of this Lease shall commence on the Commencement Date and
will continue thereafter until August 31, 2022, unless earlier terminated as
hereinafter provided, and shall continue for successive one (1) year periods
under the terms and conditions provided herein, unless written notice to the
contrary is given by either party hereto to the other party at least thirty (30)
days prior to the expiration of any such one-year period, unless sooner
terminated as hereinafter provided. “Commencement Date” means the Closing Date
(as such term is defined in the Merger Agreement.

 

(b)          Either Lessor or Lessee may terminate this Lease with or without
cause effective upon September 1 of any year during the term by providing
written notice of such termination to the other party at least thirty (30) days
prior to such termination date.

 

(c)          Notwithstanding anything contained herein to the contrary, Lessee
shall have the right to terminate this Agreement immediately upon the
termination of Scott Dorfman’s employment with Lessee, howsoever arising.

 

2.            RENT: The annual rent payable hereunder by Lessee to Lessor shall
be $360,000.00, payable in equal monthly installments of $30,000.00 on or before
the first day of each calendar month during the term of this Lease. The monthly
rental payments shall be paid to Lessor at Lessor’s address, as provided in
Section 15 below, or at such other address as Lessor may designate in writing to
Lessee from time to time. On each anniversary of the Commencement Date, the
annual rent (and corresponding monthly installments) shall increase by 2.5%.

 

 

 

 

3.            RECORDS AND HOME AIRPORT: Lessee shall maintain accurate aircraft
and engine log books and such other records, logs and books as the Federal
Aviation Administration (“FAA”) may from time to time require, showing the full
flight time of the Aircraft and shall keep such logs in the Aircraft and
available for inspection by Lessor or its representatives at all reasonable
times. During the term hereof, the Aircraft shall be permanently based at
Peachtree-DeKalb Airport (the “Home Airport”), the cost of which shall be paid
by Lessor.

 

4.            MAINTENANCE AND RETURN

 

(a)          Lessee shall perform, or cause to be performed, all pre- and
post-flight inspections in accordance and as required by the FAA-approved
inspection program for the Aircraft for any flights operated by Lessee. Lessee
shall notify Lessor, or cause Lessor to be notified, of any maintenance
requirement, dangerous condition, malfunction or worn part that may be
discovered during any such inspection. Subject to the foregoing, Lessor shall be
solely responsible for arranging the performance of all maintenance and
inspections of the Aircraft during the Term, shall ensure that the Aircraft is
maintained in an airworthy condition during the Term, and shall coordinate the
performance of and payment for all repairs and maintenance of the Aircraft.

 

(b)          Upon the expiration of the term hereof, Lessee shall return the
Aircraft to Lessor at such reasonable place as may be designated by Lessor in
the same condition as it was when received by Lessee, normal wear and tear
excepted. Nothing contained in this Section 4(b) may be interpreted to require
Lessee to perform any maintenance or other obligation which is the
responsibility of the Lessor pursuant to Section 4(a) hereof.

 

(c)          In August of 2012, the engine of the Aircraft had a complete
overhaul costing $365,930. Lessee will pay for the full cost of the overhaul and
depreciate the cost over the 10 year life expectancy of the engine. If Lessor
terminates this Lease pursuant to Section 1(b) of this Lease before the end of
the lease term or the Lessor continuously fails to provide use to the Lessee
over a period of 30 days when the Lessee requires use of the Aircraft, Lessor
will promptly pay Lessee the undepreciated cost of the engine overhaul as of the
date of Lessor’s termination of the Lease or failure to provide use of the
Aircraft to the Lessee when requested for a period for 30 days. If the Lessee
terminates this Lease pursuant to Section 1(b) or 1(c) of this Lease before the
end of the lease term or Lessee defaults under the Lease as provided under
Section 9, Lessor will not be obligated to pay Lessee the amount of
undepreciated engine overhaul cost existing at the time of the default or
termination of the Lease by the Lessee.

 

5.            WARRANTY: Lessee hereby acknowledges receipt of the Aircraft and
represents that the Aircraft has been examined and tested by Lessee. LESSOR
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE
AIRCRAFT, AND EXPRESSLY EXCLUDES, AND LESSEE ACKNOWLEDGES THE EXCLUSION OF, ANY
AND ALL WARRANTIES OR REPRESENTATIONS, WHETHER. OF MERCHANTABILITY, FITNESS FOR
USE OR OTHERWISE.

 

6.            INSURANCE:

 

(a)          Lessee, at its sole cost and expense, shall procure and maintain in
effect during the term hereof a satisfactory policy or policies of insurance
with insurers satisfactory to Lessor providing full hull coverage of the
Aircraft for the benefit of Lessor including all risk and foreign object damage,
both in flight and not in flight, whether in possession of Lessee or Lessor, in
an amount equal to at least the replacement value of the Aircraft, but in no
event less than $2,500,000. The proceeds of such coverage shall be payable to
Lessor. Said policy shall contain a waiver of subrogation clause in favor of all
additional named insureds.

 

2

 

 

(b)          Lessee, at its sole cost and expense, shall procure and maintain in
effect during the term hereof a satisfactory policy or policies of insurance
with insurers satisfactory to Lessor providing bodily injury and property
damage, liability insurance in an amount no less than $150,000,000, Combined
Single Limit for the benefit of itself and Lessor in connection with the,
possession use or operation of the Aircraft. Said policy shall be an occurrence
policy and shall include Lessor as an operator and an additional named insured.

 

(c)          Lessee shall deliver to Lessor a copy or copies of the policy or
policies by which the foregoing coverage shall have been procured or a
certificate of the carrier or other evidence satisfactory to Lessor that such
insurance coverage is in effect; provided, however, that Lessor shall be under
no duty either to ascertain the existence of, or to examine, such insurance, or
to advise Lessee in the event such insurance shall not comply with the
requirements hereof Lessor shall have the right to approve the policy or
policies effecting such insurance, but shall have no duty to do so. In the event
of failure on the part of Lessee to provide insurance as aforesaid, Lessor may,
at its option, procure such insurance and the cost thereof shall be payable to
Lessor by Lessee upon demand.

 

(d)          The policy or policies affecting the coverage required by this
Section 6 shall expressly provide that the interests of Lessor thereunder shall
not be affected by any breach by Lessee of any policy provision, and that such
policy or policies shall be cancelable only upon at least thirty (30) days’
prior written notice to Lessor. Every such policy shall contain a mortgagee
endorsement in usual form in favor of any party having a security interest in
the Aircraft.

 

7.            LOSS OR DAMAGE TO OR TAKING OF AIRCRAFT: Lessor shall bear all
risks of loss or damage to the Aircraft and of the taking, confiscation or
requisition (of use or title) thereof by any governmental authority during the
term hereof, provided, however, that if loss or damage is caused by the gross
negligence of Lessee while Lessee is in possession of the Aircraft, then Lessee
shall bear such loss or damage. In the event of loss or damage to the Aircraft
while not in Lessor’s possession, or the taking of the Aircraft, Lessee shall
immediately report such loss or damage or taking to Lessor, to the carrier or
carriers of all insurance thereon, and, as required by law, to governmental
agencies, and shall furnish such information, execute such documents and do any
and all other acts and things necessary to facilitate the collection of the
proceeds of any insurance policy or policies thereon, or awards for such taking.
In the event of such loss, damage or taking, the rights, liabilities and
obligations of the parties hereto shall be as follows:

 

(a)       In the event that the Aircraft is lost or taken or is damaged beyond
repair and the proceeds of any applicable insurance policy or policies are
payable as a result thereof, or awards for such taking, shall be less than
$100,000, then Lessee shall pay to Lessor an additional sum equal to the
remainder after subtracting the amount of such proceeds or awards so payable
from $100,000. Upon the receipt by Lessor of all monies due under this
subsection (a) in the event of such loss, damage or taking, this Lease shall
terminate.

 

(b)       In the event that the Aircraft is partially damaged, then this Lease
shall remain in full force and effect, and Lessor shall, at its cost and
expense, and in a timely manner, fully repair and restore the Aircraft to its
condition prior to the occurrence of such damage, and this Lease shall thereupon
continue in full force and effect. Such repair and, restoration shall be
effected only in accordance with plans and specifications approved in advance in
writing by Lessor. Upon the completion of such repair and restoration, Lessee
shall reimburse Lessor for the costs thereof to the extent of any proceeds of
insurance received by Lessee and covering such damage, such reimbursement to be
contingent upon the execution by Lessor of all documents and the doing by Lessor
of any and all other acts and things reasonably required for recovery of such
insurance proceeds.

 

3

 

 

8.            USAGE, FEES AND LIENS:

 

(a)          Non-Exclusivity.   Lessee and Lessor acknowledge that the Aircraft
is leased to Lessee on a non-exclusive basis, and that the Aircraft shall, at
other times, be operated by Lessor and may be otherwise subject to lease to
others during the term of this Agreement at Lessor’s sole discretion. During any
period during which the Lessor or any other person or entity is utilizing the
Aircraft, Lessee’s leasehold rights to possession of the Aircraft under this
Agreement shall temporarily abate, but all other provisions of this Agreement
shall nevertheless continue in full force and effect.

 

(b)          Lessor and Lessee agree that Lessor may lease the Aircraft to one
or more other lessees during the Term on a non-exclusive basis, that Lessor has
the absolute right to determine the availability of the Aircraft for Lessee and
that Lessor’s use of the Aircraft shall have priority over the availability of
the Aircraft for lease to Lessee or any other party. Lessor shall advise Lessee
of the individual or entity that will coordinate the scheduling of the Aircraft.

 

(c)          Operational Control.   THE PARTIES EXPRESSLY AGREE THAT LESSEE
SHALL AT ALL TIMES WHILE THE AIRCRAFT IS IN ITS POSSESSION DURING THE TERM
MAINTAIN OPERATIONAL CONTROL OF THE AIRCRAFT, AND THAT THE INTENT OF THE PARTIES
IS THAT THIS AGREEMENT CONSTITUTE A “DRY” OPERATING LEASE. Lessee shall exercise
exclusive authority over initiating, conducting, or terminating any flight
conducted pursuant to this Agreement, and the Flight Crew (as defined herein)
shall be under the exclusive command and control of Lessee in all phases of such
flights.

 

(d)          Authority of Pilot in Command.    Notwithstanding that Lessee shall
have operational control of the Aircraft during any flight conducted pursuant to
this Agreement, Lessor and Lessee expressly agree that the Pilot in Command, as
defined in Section 1.1 of the Federal Aviation Regulations, retained by Lessee,
in his or her sole discretion, may terminate any flight, refuse to commence any
flight, or take any other flight-related action which in the judgment of the
Pilot in Command is necessitated by considerations of safety. The Pilot in
Command shall have final and complete authority to postpone or cancel any flight
for any reason or condition which in his or her judgment would compromise the
safety of the flight.

 

(e)         Use and Operation.    Except as otherwise expressly provided herein,
Lessee shall be solely and exclusively responsible for the use, operation and
control of the Aircraft while in its possession during the term of this
Agreement. Lessee shall operate the Aircraft in accordance with the provisions
of Part 91 of the FARs and shall not operate the Aircraft in commercial service,
as a common carrier, or otherwise on a compensatory or “for hire” basis except
to the limited extent permitted under Subpart F of Part 91 of the FARs, if
applicable. Lessee shall not, without prior written consent of Lessor, (i)
sublease the Aircraft, (ii) enter into “time sharing agreements” or “interchange
agreements” (as respectively defined In Sections 91.501(c)(1) and (2) of the FAA
Regulations, 14 C.F.R. §91,501(c)(1) and (2), nor (iii) use the Aircraft for the
purpose of “commuter” or “on-demand” operations (as respectively defined in
Sections 119.3 of the FAA Regulations, 14 C.F.R. § 119.3). Lessee shall not use
the Aircraft in any manner which shall violate any provision of any policy of
insurance thereon, or any law or regulation of any governmental authority,
including but not limited to, the FAA, and any fine, penalty or forfeiture,
whether resulting from any such violation or otherwise, shall be the sole
responsibility of Lessee.

 

4

 

 

(f)         Operating Costs.   Lessor shall pay certain fixed and variable costs
of operating the Aircraft as provided herein, including, without limitation,
hangarage at the Home Airport, maintenance and inspections, overhauls, oil, and
other lubricants. The foregoing notwithstanding, Lessee shall, at its own
expense, (i) pay costs of fuel and oil required for operation of Lessee’s
flights, (ii) pay standard catering costs, (iii) locate and retain (either
through direct employment or contracting with an independent contractor for
flight services) all pilots and other cabin personnel (including mechanic)
required for Lessee's operations of the Aircraft (collectively the "Flight
Crew"), and (iv) pay all miscellaneous out-of-pocket expenses incurred in
connection with Lessee's operation of the Aircraft, including, but not limited
to, landing fees, ramp fees, overnight hangar fees, de-icing costs, contaminant
recovery costs, special-request catering and commissary costs, in-flight
entertainment and telecommunications charges, ground transportation, Flight Crew
travel expenses, charts, manuals, and other publications obtained for the
specific flight, and any other similar items.         

 

(g)         Flight Crew.   All members of the Flight Crew shall be fully
competent and experienced, duly licensed, and qualified in accordance with the
requirements of applicable law and all insurance policies covering the Aircraft.
All members of the Flight Crew who are pilots shall be fully trained in
accordance with an FAA-approved training program, including initial and
recurrent training and, where appropriate, contractor-provided simulator
training.

 

(h)         Lessee shall pay when due all license fees and other fees and
assessments necessary for the securing of all licenses, certificates of title
and other permits required for the operation of the Aircraft. Lessee shall have
no right to consent to any lien or liens on the Aircraft. Any liens (other than
liens expressly permitted hereby or liens incurred by Lessor) shall be
discharged at the sole cost and expense of Lessee, who shall indemnify and save
Lessor harmless against any such lien or liens.

 

9.            DEFAULT: Time is of the essence of this Lease. The following shall
constitute an event of default by Lessee hereunder and shall give rise to the
rights on the part of Lessor described in Section 10 hereof: failure to pay any
rent due hereunder within 30 days of becoming due or failure to make any other
payment hereunder; material failure by Lessee to perform any other obligation or
covenant of under this Lease; the making of a general assignment for the benefit
of creditors by Lessee; the suspension of business or the commission by Lessee
of any act amounting to a business failure; any change in, or termination of,
Lessee’s corporate existence (except a merger, consolidation or reorganization
in which the obligations of Lessee are assumed by the surviving corporation);
the filing of a lien against Lessee that burdens the Aircraft, or Lessee’s
interest in the Aircraft; or the institution of bankruptcy, reorganization,
liquidation, receivership or similar proceedings by or against Lessee and, if
instituted against Lessee, its consent thereto or the failure to cause such
proceedings to be discharged or stayed within thirty (30) days thereafter.

 

10.         RIGHTS OF LESSOR UPON DEFAULT OF LESSEE: Upon the occurrence of any
of the events of default described in Section 9 hereof Lessor may, in its
discretion, do anyone or more of the following:

 

(a)   Whether or not the term of this Lease is terminated, take immediate
possession of the Aircraft, wherever situated, and for such purpose enter upon
any premises without liability for so doing. Lessor shall hold the Aircraft so
repossessed free and clear of this Lease and of any of the rights of Lessee
hereunder.

 

(b) Whether or not action has been taken under subsection (a) or (b) next above,
sell, dispose of, hold, use or lease the Aircraft as Lessor, in its sole
discretion, may decide, without any duty to account to Lessee with respect to
such action or any proceeds thereof.

 

5

 

 

After default, Lessee shall be liable for, and Lessor may recover from Lessee,
(i) all unpaid rent to the date of such delivery or repossession, (n) all other
sums payable by Lessee pursuant to the provisions of this Lease, (iii) all other
losses and damages sustained by Lessor by reason of such default, and (iv) all
costs and expenses incurred by Lessor by reason of such default.

 

11.         PREVENTION OF DEFAULT:   Any provision of this Lease to the contrary
notwithstanding, Lessor shall exercise no right upon default by Lessee of other
than a monetary default until ten (10) days after the giving of notice by Lessor
to Lessee of such default and the failure of Lessee to cure such default prior
to the expiration of such 10-day period.

 

12.         INDEMNITY: Lessee shall indemnify and hold Lessor harmless from and
against any and all claims, demands, liabilities, losses, damages or injuries of
whatever kind and nature (including attorneys’ fees), however caused, resulting
directly or indirectly from or pertaining to Lessee’s possession, use,
operation, maintenance or condition of the Aircraft. The foregoing indemnity
shall not be affected by any termination of this Lease.

 

13.         TAXES: Lessee agrees to pay, and to indemnify and hold Lessor
harmless from, all license and registration fees and all taxes, including
without limitation, income, withholding, franchise, sales, use, ad valorem,
value added, personal property,. stamp or other taxes, levies, imposts, duties,
charges or withholdings of any nature (together with any penalties, fines or
interest thereon) imposed against any such party or the Aircraft by any federal,
state or local government or taxing authority in the United States or by any
foreign government or any subdivision thereof upon or with respect to the
Aircraft (excluding, however, federal, state and local taxes on, or measured by,
the net income of Lessor) unless, and to the extent only, that any such tax,
levy, impost, duty, charge or withholding is being contested by Lessee in good
faith and by appropriate proceedings so long as such proceedings do not involve
any danger of the sale, forfeiture or loss of the Aircraft or any interest
therein. In case any report or return is required to be made with respect to any
obligation under this Section 13, Lessee will either (after notice to Lessor)
make such report or return in such manner as will show the ownership of the
Aircraft in Lessor and send a copy of such report or return to Lessor or will
notify Lessor of such requirement and make such report or return in such manner
as shall be satisfactory to Lessor. All amounts payable to Lessor by Lessee
pursuant to this Section 13 shall be payable on written demand by Lessor. All of
the indemnities contained in this Section 13 shall continue in full force and
effect notwithstanding the expiration or other termination of this Lease and are
expressly made for the benefit of, and shall be enforceable by, Lessor, its
successors and assigns.

 

14.         MISCELLANEOUS:

 

(a)          Inspection. Lessor shall have the right to inspect the Aircraft at
any time upon 24 hours prior notice.

 

(b)          Late Payments. Lessee shall pay to Lessor interest at the rate of
fifteen percent (15%) per annum, or the maximum amount permitted by applicable
law, whichever is lesser, on all sums not paid by Lessee to Lessor when due and
owing under any provision of this Lease from the date of delinquency until paid.

 

(c)          Rights and Remedies. Lessor’s rights and remedies in respect of any
of the terms and conditions of this Lease shall be cumulative and not exclusive,
and shall be in addition to all other rights and remedies in its favor.

 

6

 

 

(d)          Non-waiver.  No party hereto shall, by act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder
unless such waiver is in writing and signed by the waiving party. A waiver by
either party of any of its rights or remedies hereunder shall not be construed
as a waiver of any succeeding breach or default in the same or any other term or
condition hereof.

 

(e)          Modifications in Writing. Any change or modification to this Lease
must be in writing and must be executed by the party against whom such amendment
is sought to be enforced.

 

(f)          Entire Agreement. This Lease supersedes all prior agreements, oral
or written, and all other communications regarding the subject matter hereof.

 

(g)          Headings. The headings used herein are for reference and
convenience only and shall not enter into the interpretation hereof.

 

(h)          Governing Law. The validity, construction and performance of this
Lease shall be governed by the laws of the State of Georgia, exclusive of choice
of law provisions.

 

(i)          Severability. If any provision of this Lease is held by a court of
competent jurisdiction to be unenforceable, the remaining provisions of this
Lease will remain in full force and effect.

 

(j)          Survival. All amounts due hereunder, together with Sections 5, 10,
11 and 13 shall survive the expiration or termination of this Lease for any
reason.

 

(k)          Accession.   All equipment, engines, radios, accessories,
instruments and parts now or hereafter used in connection with the Aircraft
shall become part of the Aircraft by accession.

 

(l)          Counterparts.   This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

 

15.        NOTICE: If, under this Lease, one party is required to give notice to
the other, such notice shall be deemed given if sent by certified or registered
mail, national overnight courier, or telecopy, provided it is properly addressed
or directed, to the intended recipient at recipient’s address or telecopy number
set forth below:

 

  To Lessor:           SDD Holdings, Inc.     c/o Innotrac Corporation     6465
East Johns Crossing, Suite 400     Johns Crossing, GA 30097     Attention: Scott
Dorfman     Facsimile: (678) 584-8949           To Lessee:     c/o Innotrac
Corporation     6465 East Johns Crossing, Suite 400     Johns Crossing, GA 30097
    Attention: Chief Financial Officer     Facsimile:  (678) 584-8949  

  

7

 

 

Any such notice or communication will be deemed to have been duly given
immediately if given or made in person or by telecopy (confirmed by the
recipient), or one day after delivery by national courier, or three days after
mailing (if given or made by mail), and in proving same it will be sufficient to
show that the envelope containing the same was delivered to the delivery or
postal service and duly addressed, or that receipt of a facsimile was confirmed
by the recipient as provided above. Any party entitled to notice may change the
address or facsimile number to which notices or other communications to such
party will be delivered, mailed or transmitted by giving notice thereof to the
parties hereto in the manner provided in this section.

 

16.         COMPLIANCE WITH FAA REGULATIONS SECTION 91.25: Lessee covenants
that, in compliance with Section 91.25 of the FAA Regulations (14 C.F.R §
91.25), Lessee shall:

 

(a.)         mail a copy of this Lease to:

 

Aircraft Registration Branch

P.O. Box 25724

Oklahoma City, OK 73125

 

(b)          carry a copy of the Lease in the Aircraft, and the copy shall be
available to the Federal Aviation Administrator or any person to whom he has
delegated his authority in the matter concerned; and

 

(c)          at least 48 hours prior to the first flight of the Aircraft under
this Lease, notify (by telephone or in person) the FAA Flight Standards Office
nearest the airport where such flight will originate to inform the FAA of (i)
the location of the airport of departure, (ii) the departure time, and (iii) the
registration number of the Aircraft.

 

17.         TRUTH IN LEASING STATEMENT: In compliance with Section 91.23 of the
FAA Regulations (14 C.F.R. § 91.23) the parties hereby acknowledge and agree as
follows:

 

(a)          The Aircraft has been maintained and inspected under Chapter I of
the Federal Aviation Administration’s Regulations (14 C.F.R. § 1.1 et seq.)
within the 12 month period immediately preceding the date of the execution of
this Lease. Lessee certifies that operations of the Aircraft under this Lease
will comply with the applicable maintenance and inspection requirements of Part
91 of the Federal Aviation Administration’s Regulations.

 

(b)          Lessee shall be responsible for the operational control of the
aircraft under this Lease and any extension hereof. Lessee certifies that it
understands its responsibilities for compliance with applicable Federal Aviation
Regulations.

 

Name: Innotrac Corporation

 

Address: 6465 East Johns Crossing, Suite 400, Johns Creek, GA 30097

 

Lessor certifies that it understands its responsibilities for Compliance with
applicable Federal Aviation Regulations.

 

Name: SDD Holdings, Inc.

 

Address: c/o Innotrac Corporation, 6465 East Johns Crossing, Suite 400, Johns
Creek, GA 30097

 

8

 

 

(c)          An explanation of factors bearing on operational control and
pertinent Federal Aviation Regulations can be obtained from the nearest FAA
Flight Standards district office.

 

18.         TERMINATION OF ORIGINAL LEASE:   Upon the Commencement Date, the
Original Lease shall be terminated in its entirety and shall be of no further
force and effect. In the event that the Merger Agreement is terminated, this
Lease shall automatically terminate and be of no effect and the Original Lease
will remain in full force and effect.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Lease as of the day and year first above written.

 

  SDD Holdings, Inc.       By: /s/ Scott Dorfman   Name:   Scott Dorfman  
Title:  President       Innotrac Corporation       By: /s/ Stephen Keaveney  
Name:  Stephen Keaveney   Title:  Chief Financial Officer

 



 

